DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/23/2022, in which claims 1 - 20 are pending and presented for examination. This Application claims Priority from Provisional Application 62939549, filed 11/22/2019.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


7.	Claims 1, 9 – 17, and 19 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 20100207759 A1), hereinafter “Sloan,” in view of Sorensen et al. (US 20170082253 A1), hereinafter “Sorensen.”

	In regard to claim 1, Sloan teaches: a system for repeatably mounting an image sensor to a grid ceiling comprising a set of ceiling tiles supported by an assembly of grid segments, (See Sloan, Abstract: sensor for a load control system is adapted to be releasably mounted to a surface, such as a drop ceiling panel 250 (i.e., tile); Figs. 1 and 15 and Pars. 0031, 0035 and 0063: grid structure 256) the system comprising: 
a mounting member defining an upper face; (See Sloan, Figs. 2 - 4, 7 – 8, and Pars. 0048, 0063: mounting plate 216 with e.g., surface 236)  
a first magnet: (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 comprises two magnets 850 attached (e.g., glued) to the rear surface 236 of the mounting plate 216, so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256; - i.e., first magnet)  
* fixed to the upper face; (See Sloan, Fig. 16: one of magnet 850 as attached)  
* characterized by a first height greater than a protrusion distance of the outer surface of a ceiling tile in the set of ceiling tiles below a grid segment in the assembly of grid segments; (See Sloan, Par. 0063 and Figs. 15, 16: disclosure of height and position characterization of magnet) and 
* characterized by a first width less than an exposed width of the grid segment; (See Sloan, Par. 0063 and Figs. 15, 16: disclosure of information on size of magnet: “magnets 850 may comprise, for example, rare earth Neodymium-Iron-Boron magnets, each having a diameter of approximately 0.25 inch and a height of approximately 0.125 inch.”; “magnets 850 are arranged along a line that runs through the center of the circle formed by the rear surface 236 of the mounting plate 216”)
 a second magnet: (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 comprises two magnets 850 attached (e.g., glued) to the rear surface 236 of the mounting plate 216, so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256; - i.e., second magnet) 
* fixed to the upper face; (See Sloan, Fig. 16: one of magnet 850 as attached)  
and 
* characterized by the first height; (See Sloan, Par. 0063 and Figs. 15, 16: disclosure of height and position characterization of magnet) 
a detachable registration feature: (See Sloan, Par. 0064: occupancy sensor attached to grid structure and may be releasably mounted to the grid structure or may be permanently mounted to the grid structure) 
* transiently coupled to the mounting member; (See Sloan, Par. 0064: occupancy sensor is attached to the grid structure 256 and, as in the second embodiment, is releasably mounted to the grid structure 256) 
* characterized by a second width less than the exposed width of the grid segment; (See Sloan, Par. 0063 and Figs. 15, 16: disclosure of information on size of magnet: “magnets 850 may have a diameter of approximately 0.25 inch and a height of approximately 0.125 inch.”);  
* configured to align with the assembly of grid segments while the first magnet and the second magnet are magnetically coupled to the assembly of grid segments; (See Sloan, Figs. 15, 16: grid structure 256 for attachment)  
27 of 35VE RG-M05-U S* configured to adhere to the assembly of grid segments while the first magnet and the second magnet are magnetically coupled to the assembly of grid segments; (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 may comprise two magnets 850 attached (e.g., glued/adhered) to the rear surface 236 of the mounting plate 216 so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256) and
  	* configured to detach from the upper face and remain adhered to the assembly of grid segments in response to vertical displacement of the upper face away from the assembly of grid segments. (See Sloan, Par. 0064: occupancy sensor attached to grid structure and may be releasably mounted to the grid structure or may be permanently mounted to the grid structure; - i.e., detachable registration feature or equivalent) 
  The features of the method and apparatus for configuring a wireless sensor of Sloan are not identical to the magnetic mounting system of the instant Application. In particular, the description of the detachable registration feature  is not disclosed by Sloan. However the function of the registration feature represents a design option aiming to insure a stable position for the mounting elements such as the mounting member, which functions as the primary structural element of the system. Similarly, Sorensen’s lighting fixtures for grid ceiling sytems include a stabilizing feature designed to ensure that the sensor may be easily fixed in a position and easily released from said position for optimum locations. (See Sorensen, Abstract and Figs. 4 – 6 and Pars. 0046, 0049: Housing 220-3 includes apertures 114-3, in this case slots, that serve a similar purpose as aperture 114-1 (Figs. 3A, 3B) in forming a part of a mechanical fit of housing 220-3 to grid members, and in providing clearance for the grid members)     
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Sloan and Sorensen, before him/her, to adapt the method and apparatus for configuring a wireless sensor of Sloan as tweaked with Sorensen features, to implement a system for magnetic mounting and registration of sensors to grid ceilings, and configured to align and adhere with the grid ceiling while the set of magnetics are magnetically coupled to the grid ceiling. The system would also be configured to remain adhered to the grid ceiling in response to vertical displacement of the mounting member away from the grid ceiling.

	In regard to claim 9, Sloan teaches: the system of Claim 1, further comprising the detachable registration feature aligned with the first magnet and the second magnet while transiently coupled to the mounting member. (See Sloan, Figs. 15, 16: grid structure 256 for attachment and alignment with the first magnet and the second magnet while transiently coupled to the mounting member)  

	In regard to claim 10, Sloan teaches: the system of Claim 1, further comprising the detachable registration feature arranged perpendicular to the first magnet and the second magnet while transiently coupled to the mounting member. (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 may comprise two magnets 850 attached (e.g., glued/adhered) to the rear surface 236 of the mounting plate 216 so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256; - To one of ordinary skill in the art, the feature of a detachable registration feature arranged perpendicular to the first magnet and the second magnet while transiently coupled to the mounting member, is a design choice that is not novel to the disclosure of cited Sloan reference) 

	In regard to claim 11, Sloan teaches: the system of Claim 10, further comprising the detachable registration feature arranged between the first magnet and the second magnet while transiently coupled to the mounting member. (Rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 11, since the additional feature added to Claim 1 to make up Claim 11 is a design choice of a feature to ensure a stable position for the mounting elements such as the mounting member, which functions as the primary structural element of the system configured to align with the assembly of grid segments while magnets are magnetically coupled to the assembly of grid segments. Similarly, Sorensen’s lighting fixtures for grid ceiling sytems include a stabilizing feature designed to ensure that the sensor may be easily fixed in a position and easily released from said position for optimum locations. (See Sorensen, Abstract and Figs. 4 – 6 and Pars. 0046, 0049 as cited above)) 

	In regard to claim 12, Sloan teaches: the system of Claim 10, further comprising the detachable registration feature laterally offset from the first magnet in a first direction and the second magnet in the first direction. (A similar reasoning as used for rejection of Claim 11 is also applicable, mutatis mutandis, to rejection of Claim 12, since the additional feature added to Claim 1 to make up Claim 11 is a design choice that is not novel to the disclosure of cited Sorensen reference. The feature merely represents a variation of positional arrangement of the detachable registration feature, and stands for an optional embodiment of the instant Application; See Sorensen, Par. 0049: Slots 114-3 in housing 220-3 form clearances (which implies offsets) for all parts of grid members 20-3 so that housing 210-3 can fit flush against housing 220-3)  

  	In regard to claim 13, Sloan teaches: the system of Claim 1, further comprising a third magnet: fixed to the upper face; and characterized by the first height. (See Sloan, Fig. 16: one of magnet 850 as attached; See further Sloan, Par. 0063 and Figs. 15, 16: disclosure of height and position characterization of magnet; - i.e., magnet fixed to the upper face and characterized by a first height greater than a protrusion distance of the outer surface of a ceiling tile in the set of ceiling tiles below a grid segment in the assembly of grid segments; - To the skilled in the art, the feature merely represents the addition of a similar element with variation of positional arrangement, which represents an optional embodiment of the instant Application)  

	In regard to claim 14, Sloan teaches: the system of Claim 1, further comprising: a third magnet: fixed to the upper face; and characterized by the first height; a fourth magnet: fixed to the upper face; characterized by the first height; and aligned with the third magnet perpendicular to the first magnet and the second magnet. (Refer to rationales applied to rejection of Claim 1 and Claim 13, on the basis of Sorensen, Figs. 4 – 6, 15 and 16 and Pars. 0058, 0059: magnets 280; - mating elements 240-6 are shown as recesses within which are magnets 280)  

	In regard to claim 15, Sloan teaches: the system of Claim 1, further comprising the mounting member integrated with a chassis of the ceiling fixture. (See again rationale applied to rejection of Claim 1 and rejection of Claim 14 as analyzed above on the basis of Sorensen, Figs. 4 – 6, 15 and 16 and Pars. 0058, 0059; - similarity with mounting member integrated with a chassis of the ceiling fixture)  
 
	In regard to claim 16, Sloan teaches: a kit for repeatably mounting an image sensor to a grid ceiling comprising a set of ceiling tiles supported by an assembly of grid segments, (See Sloan, Abstract: sensor for a load control system is adapted to be releasably mounted to a surface, such as a drop ceiling panel 250 (i.e., tile); Figs. 1 and 15 and Pars. 0031, 0035 and 0063: grid structure 256; - One skilled in the art would know to adapt the system to constitute a kit integrating a camera as image sensor) the kit comprising: * a mounting assembly comprising: o a mounting member defining an upper face; o a first magnet: - fixed to the upper face; 31 of 35VE RG-M05-U S - characterized by a first height greater than a protrusion distance of the outer surface of a ceiling tile in the set of ceiling tiles below a grid segment in the assembly of grid segments; and - characterized by a first width less than an exposed width of the grid segment; o a second magnet: - fixed to the upper face; and - characterized by the first height; o a detachable registration feature: - transiently coupled to the mounting member; - characterized by a second width less than the exposed width of the grid segment; - configured to align with the assembly of grid segments while the first magnet and the second magnet are magnetically coupled to the assembly of grid segments; - configured to adhere to the assembly of grid segments while the first magnet and the second magnet are magnetically coupled to the assembly of grid segments; and - configured to detach from the upper face and remain adhered to the assembly of grid segments in response to vertical displacement of the upper face away from the assembly of grid segments. (Claim 16 is a kit for repeatably mounting an image sensor to a grid ceiling comprising a set of ceiling tiles supported by an assembly of grid segments, the kit comprising similar elements as the ones disclosed in the limitations of Claim 1 as analyzed above) 

	In regard to claim 17, Sloan teaches: the kit of Claim 16, further comprising a fixture adapter: * configured to attach to the mounting member of the mounting assembly; and 32 of 35VE RG-M05-U S * configured to attach to a chassis of the image sensor. (See rationale applied to rejection of Claim 1 and Claim 15. Indeed, to the skilled in the art, the feature merely represents a variation of positional arrangement of two structural elements in the system comprising a fixture adapter, and therefore represents an optional embodiment of the instant Application; See also Sloan, Par. 0009, 0010, and disclosure in Claim 21 of Sloan: adapter plate releasably coupled to electronics housing) 

	In regard to claim 19, Sloan teaches: the kit of Claim 16, further comprising a drywall ceiling adapter: configured to attach to a drywall ceiling; (Drywall ceiling adapter is a common element widely commercially available. Thus, the feature of the system comprising a drywall ceiling adapter configured to attach to a drywall ceiling does not represent a distinguishing feature novel to the art (See Sloan Par. 0005 and 0034: wall-mounted elements that can alternatively be mounted with drywall adapter)) comprising a first ferromagnetic element configured to engage with the first magnet; and comprising a second ferromagnetic element configured to engage with the second magnet. (Ferromagnetic elements are common and widely available commercially. Thus, the feature of the system comprising ferromagnetic elements configured to engage with the magnets does not represent a distinguishing feature novel to the art, and therefore, the claim is rejected; - See also Par. 0058: In embodiments, shapes of magnets and/or ferromagnetic materials used in mating elements 230, 240 are complementary such that the mating elements attract one another and urge portions 110-6, 120-6 into contact with one another when placed in proximity to one another)
  
	In regard to claim 20, Sloan teaches: a system for repeatably mounting a ceiling fixture to a grid ceiling comprising a set of ceiling tiles supported by an assembly of grid segments, (See Sloan, Abstract: sensor for a load control system is adapted to be releasably mounted to a surface, such as a drop ceiling panel 250 (i.e., tile); Figs. 1 and 15 and Pars. 0031, 0035 and 0063: grid structure 256; - One skilled in the art would know to adapt the system for mounting a ceiling fixture to a grid ceiling comprising a set of ceiling tiles supported by an assembly of grid segments) the system comprising: " a mounting member defining an upper face and a lower face opposite the upper face; " a first magnet: 33 of 35VE RG-M05-U So fixed to the upper face; o characterized by a first height greater than a protrusion distance of the outer surface of a ceiling tile in the set of ceiling tiles below a grid segment in the assembly of grid segments; and o characterized by a first width less than an exposed width of the grid segment; * a second magnet fixed to the upper face and characterized by the first height; and * a registration feature: o arranged on the upper face; o configured to align with the assembly of grid segments while the first magnet and the second magnet are magnetically coupled to the assembly of grid segments; o characterized by a second height less than the first height; and o characterized by a second width less than an exposed width of the grid segment. (Claim 20 is a system for repeatably mounting a ceiling fixture to a grid ceiling, and comprising similar elements as the ones disclosed in the limitations of Claim 1 as analyzed above. Thus, the claim is rejected for similar reasons as raised for Claim 1)


8.	Claims 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan and Sorensen in view of B Kazuya et al. (JP 4411861 B2), hereinafter “Kazuya.”
 
	In regard to claim 4, the combination of Sloan and Sorensen teaches: the system of Claim 1, but not the subsequent additional limitations of Claim 1 further comprising the detachable registration feature as described.
 	However, Kazuya teaches concepts that read on a system comprising the detachable registration transiently coupled to the mounting member with a first adhesive force; (See Kazuya, Pars. 0062 and 0063: adhesive force between the peeling member 62 and the first adhesive layer 60A) and configured to adhere to the assembly of grid segments with a second adhesive force greater than the first adhesive force. (See Kazuya, Pars. 0062 and 0063: adhesive force between the peeling member 62 and the first adhesive layer 60A is set to be stronger than the adhesive force between the second adhesive layer 60B; - Figs. 4 and 5 depict a structure emulating a system comprising the detachable registration transiently coupled to the mounting member with a first adhesive force)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Sloan, Sorensen and Kazuya, before him/her, to integrate the features of Kazuya in regard to adhesive force exercised between layers, to implement a system for magnetic mounting and registration of sensors to grid ceilings, and configured to align and adhere with the grid ceiling while the set of magnetics are magnetically coupled to the grid ceiling. 
  
	In regard to claim 5, Sloan, Sorensen and Kazuya teach: the system of Claim 4, further comprising: the first magnet and the second magnet: * characterized by a combined magnetic coupling force to the assembly of grid segments; (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 comprises two magnets 850 attached (e.g., glued) to the rear surface 236 of the mounting plate 216, so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256; - i.e., first magnet, second magnet) and the detachable registration feature configured to adhere to the assembly of grid segments with the second adhesive force greater than the combined magnetic coupling force and the first adhesive force. (See above rationale for rejection of Claim 4 as analyzed above, on the basis of Kazuya, and as applied mutatis mutandis, to the limitations of: a detachable registration feature configured to adhere to the assembly of grid segments with the second adhesive force greater than the combined magnetic coupling force and the first adhesive force (Kazuya, Par. 0063 and Figs. 15, 16)) 
 
	In regard to claim 6, Sloan, Sorensen and Kazuya teach: the system of Claim 4, further comprising the detachable registration feature: magnetically coupled to the mounting member with a first magnetic coupling force; (See Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 may comprise two magnets 850 attached (e.g., glued/adhered) to the rear surface 236 of the mounting plate 216 so that the occupancy sensor may be magnetically attached (and thus releasably attached) to the grid structure 256) and configured to magnetically couple to the assembly of grid segments with a second magnetic coupling force greater than the first magnetic coupling force. (See again Sloan, Par. 0063 and Figs. 15, 16: occupancy sensor 820 may be magnetically attached; - The strength of the magnetic coupling force is dependent on the type of magnet. One of ordinary skill in the art would know to use magnets such that a second magnetic coupling force is greater than the first magnetic coupling force)
  
	In regard to claim 7, the combination of the combination of Sloan, Sorensen and Kazuya teaches: the system of Claim 4, further comprising the detachable registration feature:29 of 35VERG-M05-US magnetically coupled to the mounting member with a magnetic coupling force; (See Sloan, Par. 0063 and Figs. 15, 16 as cited above: magnets 850 attached to surface 236 of mounting plate 216; - Because strength of the magnetic coupling force depends on type of magnet, one of ordinary skill in the art would know to use magnets such that a given magnetic coupling force is achieved) and configured to adhere to the assembly of grid segments with a non-magnetic adhesive force greater than the magnetic coupling force. (See rationale applied to rejection of Claim 6 as analyzed above and applied, mutatis mutandis, to the feature of adhering to the assembly of grid segments with a non-magnetic adhesive force greater than the magnetic coupling force)  

	In regard to claim 8, the combination of Sloan and Sorensen teaches: the system of Claim 1, further comprising the detachable registration feature defining a rubberized contact surface, the rubberized contact surface configured to contact the assembly of grid segments while the detachable registration feature is adhered to the assembly of grid segments. (See rationale applied to rejection of Claim 6 and Claim 7 as analyzed above and applied, mutatis mutandis, to the feature of adhering to the assembly of grid segments with a non-magnetic adhesive force; - To one of ordinary skill in the art, the feature of a detachable registration feature defining a rubberized contact surface, for the purpose described as above, is a design choice that is adaptable to the disclosure of cited references Sloan and Kazuya)  

Allowable Subject Matter
Claims 2, 3, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.

References considered but not cited
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Sorensen et al. (US 10344476 B2) teaches Lighting fixtures and methods for grid ceiling systems.
		Morton et al. (US 20180311795 A1) teaches MAGNETIC COUPLING DEVICE WITH AT LEAST ONE OF A SENSOR ARRANGEMENT AND A DEGAUSS CAPABILITY.
		Patterson et al. (US 20080090432 A1) teaches Electrified ceiling framework underside connectors.
	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487